Citation Nr: 0119266	
Decision Date: 07/24/01    Archive Date: 07/31/01	

DOCKET NO.  01-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for additional disability, to 
include thrombophlebitis or other disability of the right 
leg, due to medical treatment provided by the Department of 
Veterans Affairs (VA).

(The issues of whether the VA Regional Office (RO) has 
jurisdiction to make a determination of whether a rating 
decision of November 9, 1984 (which denied entitlement to 
service connection for an acquired psychiatric disorder due 
to head injury) should be reversed or revised on the basis of 
clear and unmistakable error (CUE), and whether there was CUE 
in a February 1987 Board decision that denied service 
connection for a psychiatric disorder, are addressed in 
separate Board decisions.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty for training from January to May 
1975, periods of inactive duty for training thereafter, and 
active military service from November 1976 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision 
which, among other things, denied entitlement to compensation 
under 38 U.S.C.A. § 1151 (hereafter § 1151) for additional 
right leg disability. 

It is not clear from the record that the RO was finished 
developing and/or adjudicating one or more issues at the time 
this case was forwarded to the Board in response to a claim 
of clear and unmistakable error (CUE) brought on behalf of 
the veteran by another representative (which will be made the 
subject of a separate Board decision).  There was an RO 
rating decision of January 2000 on four issues, a January 
2000 notice of disagreement from the veteran on two issues, 
an RO hearing in May 2000 (where at least two issues were 
withdrawn), and a substantive appeal received in May 2000 
(hearing testimony) addressing the issues of entitlement to 
compensation under § 1151 for additional right leg disability 
and a seizure disorder; there is some indication that the 
veteran withdrew the latter claim from appellate status but, 
as indicated below, this requires clarification.  There was 
no hearing officer decision and/or supplemental statement of 
the case prepared by the RO subsequent to the May 2000 RO 
hearing and it is unclear whether the RO intended to conduct 
any additional development and/or issue a hearing officer 
decision before the case was forwarded to the Board.  It 
appears that the file was immediately forwarded to the Board 
in response to the veteran's other representative's CUE 
motion.  Nonetheless, the § 1151 issue of additional left leg 
disability was perfected for appeal through completion of a 
VA Form 9 so the Board has jurisdiction of this issue.  See 
38 C.F.R. § 20.200 (2000).  

In September 1998, the veteran filed a formal claim for 
compensation for a right leg disability secondary to his 
service-connected sinus condition.  While the veteran 
contended that he developed a right leg blood clot, following 
VA surgical treatment for his service-connected postoperative 
deviated nasal septum, which necessitated right leg vein 
stripping, the RO characterized this as a claim under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
(of the right leg) due to medical treatment provided by VA.  
After development, the RO issued a January 2000 rating 
action, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for right leg thrombophlebitis and for a 
seizure disorder.  The same month, the veteran submitted a 
notice of disagreement on both issues without any additional 
comment. 

At an RO hearing held in May 2000, the veteran withdrew his 
claims for an increased rating for a deviated nasal septum 
and secondary service connection for a dental disorder.  
38 C.F.R. § 20.204 (2000).  It is apparent that the veteran 
also expressed an intent to withdraw a claim of secondary 
service connection for a seizure disorder but then indicated 
that he wished to continue to pursue a claim of compensation 
for a seizure disorder under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) due to VA surgical treatment for his nasal 
disability.  Since service connection is in effect for a 
nasal disorder, such would be more properly framed as a 
secondary service connection claim (38 C.F.R. § 3.310(a) 
(2000); this issue requires further clarification and is 
addressed in the remand below.

Finally, the veteran has indicated during the course of this 
appeal that he is seeking secondary service connection for a 
sleep disorder or sleep apnea.  The Board refers this matter 
to the RO for appropriate action. 

REMAND

The RO's January 2000 rating decision and statement of the 
case found that the veteran's § 1151 claim for additional 
right leg disability was not well grounded.  However, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 was passed into law.  This law eliminated 
the concept of well-grounded claims and redefined the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date 
(including this claim).  The VCAA requires VA to notify 
claimants of the evidence necessary to substantiate their 
claims and, under certain circumstances, also requires 
medical examinations and opinions.  

Additionally, it is important to note that the decision in 
Brown v. Gardner, 115 S. Ct. 552 (1994), which resulted in a 
relaxed standard of proof requiring only evidence of 
causation, is not applicable.  That is, effective in October 
1997, 38 U.S.C.A. § 1151 was amended by Congress, in effect, 
to overrule the US Supreme Court's decision in the Gardner 
case, which held that no showing of negligence was necessary 
to recover under 38 U.S.C.A. § 1151.  For all § 1151 claims 
filed after October 1, 1997, including this appeal, it is 
necessary that the evidence show that VA medical care 
resulted in "additional disability" through carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment.

In his initial claim, the veteran argued that nasal surgery 
performed by VA in August 1998 (for his service-connected 
deviated nasal septum, postoperative) resulted in a blood 
clot which subsequently required vein stripping and which 
apparently later resulted in thrombophlebitis.   

During his personal hearing at the RO in May 2000, the 
veteran essentially identified three separate theories for 
entitlement to compensation under § 1151.  First, he argued 
that a blood clot in the right leg was directly caused by VA 
surgical treatment of his service-connected nasal disability 
in August 1998.  Such is a secondary service connection claim 
(see 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 
439 (1995)); it was incorrectly characterized as part of a 
38 U.S.C.A. § 1151 claim by the RO.  Second, the veteran 
reported that when he initially sought treatment for his 
right leg disability he was inadvertently or mistakenly sent 
home from the VA medical facility over the weekend before he 
was readmitted the next week.  There is no opinion on file as 
to whether this occurred and, if so, whether any delay in 
medical treatment resulted in additional disability due to 
fault on VA's part.  Third, the veteran appears to argue that 
the surgery by vein stripping to relieve the blood clot was 
somehow negligently performed and that this resulted in a 
chronic right leg disability.  These latter two contentions 
were correctly characterized as part of a 38 U.S.C.A. § 1151 
claim by the RO.  

In January 1999, the veteran was provided a VA examination.  
However, this evaluation did not include opinions addressing 
the veteran's allegations regarding the etiology of his right 
leg disability.  Thereafter, the veteran's claims folder was 
referred to a physician identified as the chief of staff.  
All this evaluation provided, however, was reference to 
documentation (which was unidentified) that at age 17 the 
veteran had some sort of similar occurrence (also 
unidentified) at age 17 after a surgical procedure.  While 
this memorandum did provide an opinion that the veteran had 
"an underlying predisposition to a clotting disorder that 
antedates his tour of duty in the Army," it failed to 
sufficiently address the questions presented in the secondary 
service connection and § 1151 claims to properly adjudicate 
this appeal.  

In reviewing the record, it is the Board's judgment that the 
claims file must be referred to a medical specialist for the 
purpose of obtaining opinions that fully address all of the 
veteran contentions as outlined above.  VCAA, supra. 

Finally, as noted in the introduction, while the veteran 
expressed an intent to withdraw a claim of secondary service 
connection for a seizure disorder at a May 2000 RO hearing, 
it is apparent that he indicated that he wished to continue 
to pursue a claim of compensation for a seizure disorder 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) due to 
VA surgical treatment for his nasal disability.  Since 
service connection is in effect for a nasal disorder, such 
would be more properly framed as a secondary service 
connection claim (38 C.F.R. § 3.310(a) (2000).  This matter 
requires further clarification.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO must contact the veteran for 
the purpose of clarifying the status of a 
claim for secondary service connection 
for a seizure disorder and compensation 
for same under the provisions of 
38 U.S.C.A. § 1151.  He should be asked 
to state his theories of entitlement; if 
he is claiming that he developed a 
seizure disorder as the result of the 
surgery for his service-connected nasal 
disability, it should be explained to the 
veteran that this is a secondary service 
connection claim. 

2.  The RO must follow any newly adopted 
procedures consistent with the VCAA and 
VA's expanded duty to assist.  This 
should include notification of the 
evidence necessary to substantiate any of 
the veteran's claims.  The RO should 
request the veteran to identify the 
location of any additional private or VA 
medical records (not already on file) or 
other evidence relevant to the pending 
claim and offer to assist him in 
collecting such evidence for inclusion in 
the claims folder.  The RO should point 
out the veteran's previous testimony that 
he intended to obtain statements from 
three physicians and inform him that he 
should do so or state that such opinions 
are not available.  

3.  Thereafter, the veteran's claims 
folder, including any evidence collected 
pursuant to this remand, should be 
referred to an appropriate medical 
specialist(s) for careful review and 
production of a series of clinical 
opinions.  The physician should be 
provided a complete copy of this remand 
decision.  

The physician should be informed that for 
§ 1151 purposes, a qualifying additional 
disability is one that is not the result 
of the veteran's willful misconduct, was 
caused by medical or surgical treatment 
furnished the veteran by VA, and the 
proximate cause of the disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing such medical care.  It is also 
necessary to show that any additional 
disability is actually the result of VA 
medical care and not merely coincidental 
therewith (the mere fact that an 
aggravation occurred will not suffice to 
make the additional disability 
compensable).  Additionally, compensation 
is not payable for the necessary 
consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran.  Necessary 
consequences are those which are certain 
to result from or which are intended to 
result from the examination or medical or 
surgical treatment administered.  

As to the secondary service connection 
aspect of the veteran's claim(s), the 
physician is informed that VA regulations 
provide that secondary service connection 
may be granted for a disability which is 
proximately due to or the result of an 
established service-connected disorder.  
38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an 
established service-connected disorder 
results in additional disability of 
another condition by means of 
aggravation. Allen v. Brown, 7 Vet. App. 
439 (1995). 

First, the VA physician conducting the 
review of the veteran's claims folder 
should be requested to express an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the nasal surgery in August 1998 caused 
or aggravated additional disability, to 
include vascular disease of the right leg 
and (if claimed by the veteran as the 
result of the requested clarification 
pursuant to this appeal) a seizure 
disorder.  

Second, the physician must opine whether 
it is at least as likely as not that, 
when the veteran initially sought 
treatment for his leg, he was 
inadvertently or mistakenly sent home 
from the VA medical facility over the 
weekend in August 1998 before he was 
readmitted the next week and that such 
was a delay in medical treatment that 
resulted in additional disability due to 
fault on VA's part.  

Third, the physician must opine whether 
it is at least as likely as not that the 
surgery by vein stripping to relieve the 
blood clot was somehow negligently 
performed and that this resulted in 
chronic right leg disability, including 
vascular disease.  

In addressing the above questions, the 
physician should indicate whether he or 
she concurs or disagrees with an opinion 
from a VA physician contained in a 
December 1999 memorandum on file, which 
found that the veteran had a 
predisposition to a clotting disorder and 
that such predisposition actually caused 
the veteran's right leg blood clot 
following nasal surgery by VA in August 
1998.  If so, the evidence in support of 
such conclusion should be clearly 
identified, and the physician should 
address the question of whether the 
failure to discover such predisposition 
and/or a failure to take necessary 
precautionary measures arises to a 
failure of the applicable standard of 
care.  A thorough and complete discussion 
of the clinical evidence on file is 
essential and all opinions expressed must 
be supported by complete and adequate 
explanations.  

4.  Thereafter, the RO should initially 
review the clinical opinion provided 
above for completeness.  A report of 
examination which fails to answer 
questions posed or to provide adequate 
explanations must immediately be returned 
to the VA physician for corrective 
action.  Thereafter, the claim(s) on 
appeal should be readjudicated.  If the 
benefit(s) sought on appeal is not 
allowed, the RO must prepare a proper 
supplemental statement of the case, which 
addresses all issues discussed herein and 
provides the veteran and representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need not take 
any further action until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


